Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00014-CV

                                      James E. WALLACE Sr.,

                                                   v.

                                      Letitia Ann WALLACE,
                                               Appellee

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-10056
                              Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 8, 2013

DISMISSED FOR WANT OF JURISDICTION

           The trial court signed an order to clarify the underlying divorce decree on August 3,

2012. See TEX. FAM. CODE ANN. § 9.008 (West 2006). Appellant timely filed a motion for new

trial on September 4, 2012. See TEX. R. CIV. P. 329b(a). Appellant’s notice of appeal was due

on November 1, 2012. See TEX. R. APP. P. 26.1(a). A motion for extension of time was due not

later than November 16, 2012. See id. R. 26.3. Appellant’s notice of appeal was filed on

December 3, 2012. See generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

           On April 5, 2013, we advised Appellant that a timely notice of appeal is necessary to

invoke this court’s appellate jurisdiction. See TEX. R. APP. P. 25.1(b). See generally Verburgt,
                                                                                  04-13-00014-CV
959 S.W.2d at 617. We ordered Appellant to show cause in writing to this court by April 22,

2013, why this appeal should not be dismissed for want of jurisdiction. We warned Appellant

that if he failed to respond within the time provided, the appeal would be dismissed. See TEX. R.

APP. P. 42.3.

       To date, Appellant has filed no response to our April 5, 2013 order. Therefore, this

appeal is dismissed for want of jurisdiction. See id. Costs of this appeal are taxed against

Appellant.


                                                    PER CURIAM




                                              -2-